Howe, J.
Dennis Cronan has appealed from a judgment rendered against him as a partner of John Coleman & Co. for $681 30, for a bill of work done in blacksmithing, etc. He makes two points:
First — The prescription of three years as to an open account. We do nob think the prescription applicable, inasmuch as the account seems to have been closed by rendition and acknowledgment in 1862, and subject only to the prescription of ten years. James v. Fellowes, 20 An. 119. But if this is not so, the evidence shows an interruption of the prescription of even three years by repeated acknowledgments by Cronan. His statement that he never promised to pay it is irrelevant. It is the acknowledgment which interrupts prescription, Rev. C. C. 3520; and he certainly acknowledged the claim repeatedly up to the beginning of the suit, in such way that prescription was never acquired, *786each time putting off the plaintiff with the promise that it should be settled when he “got out of court,” that is, when the affairs of the partnership should be liquidated.
Second — That the account, being over $500, was not proved by two witnesses, or by one witness with corroborating circumstances. No item of the account exceeds seventy-five dollars, and it may be doubted whether the rule invoked has any application. 19 An. 71. But if it have, the correctness of the account is amply corroborated by the testimony of Cronan himself.
The appellee has asked for damages.
It is therefore ordered that the judgment appealed from be affirmed, with thirty dollars damages and costs.